UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 25, 2011 (May 25, 2011) SeaCube Container Leasing Ltd. (Exact name of registrant as specified in its charter) Bermuda 001-34931 98-0655416 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1 Maynard Drive Park Ridge, New Jersey (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (201) 391-0800 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders a) On May 25, 2011, SeaCube Container Leasing Ltd. (the “Company”) held its Annual General Meeting of Shareholders (“AGM”). b) As indicated below, the shareholders elected all of the Company’s nominees for director; ratified the appointment of Ernst & Young LLP as the Company’s independent registered accounting firm for the fiscal year 2011; approved the advisory vote on executive compensation; and approved holding future advisory votes on executive compensation every three years. 1) Election of Directors. FOR WITHHELD BROKER NON- VOTES Douglas A. Hacker Joseph Kwok 2) Ratification of Appointment of Ernst & Young LLP. FOR AGAINST ABSTAIN 3) Advisory vote on executive compensation. FOR AGAINST ABSTAIN BROKER NON- VOTES 4) Advisory vote on the frequency of future advisory votes on executive compensation. EVERY 3 YEARS EVERY 2 YEARS EVERY 1 YEAR ABSTAIN BROKER NON- VOTES SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SEACUBE CONTAINER LEASING LTD. (Registrant) By: /s/ Stephen P. Bishop Stephen P. Bishop Chief Operating Officer and Chief Financial Officer Date: May 25, 2011
